Case 4:20-cv-00391-Y Document1 Filed 04/27/20 Page1lof11 PagelID1

FW 034425

IN THE STATE COURT OF THE NORTHERN DISTRICT OF TEXAS

 

 

 

 

FORT WORTH DIVISION
F, EVELYN LALLISS 4- 9 0 CV- 29 4 = Y PLAINTIFF
. " NORTHERN DISTR CT OF TEXAS
AMERICAN AIRLINES, INC. | BEFANDANT.
COMPLAINT APR 27 2020
Jury Trial Requested

 

 

 

CLERIC U.S. DISTRICT COURT
Plaintiff, F. Evelyn Lalliss, files this here Complaint against the Defgndan j

Dopey
Airlines, Inc., and in support thereof would show unto the Court the following:
PARTIES
1, Plaintiff, F. Evelyn Lalliss, is an adult resident citizen of Idaho, whose residence
address is 7022 W. Rosewood Drive, Boise, Idaho 83709.
2. Defendant, American Airlines, Inc., is a corporation organized and existing under
and by virtue of the laws of Texas and whose principal place of business is located at 4255
Amon Carter Blvd; Fort Worth, Texas. Defendant, American Airlines, Inc., operates flights
throughout the United States, including regular flights into and out of Los Angeles, California;
Boise, Idaho; Nashville, Tennessee; and Fort Worth, Texas. Defendant, American Airlines,
Inc., may be served with process of this Court by serving its registered agent, CT Corporation
System, who may be served at 350 North St. Paul Street, Dallas, Texas 75201.
COUNT I
3. Plaintiff adopts by reference and realleges each and every allegation of all
paragraphs of all counts of the Complaint the same as though specifically set out herein again.

4. On or about June 19, 2018, American Airlines, Inc., (hereinafter referred to as

“American Airlines”) was engaged in commercial air transportation; and engaged in the business

 
Case 4:20-cv-00391-Y Document1 Filed 04/27/20 Page 2of11 PagelD 2

of transporting passengers for a fare. In connection with their business of transporting
passengers for hire, American Airlines owned, operated, piloted, maintained, and equipped a
certain American Airlines aircraft and provided a captain, a co-pilot, and flight attendants to
crew the flight in question, which was operated as American Airlines Flight 1290 from Los
Angeles, California, to Nashville, Tennessee.

5. Plaintiff, F. Evelyn Lalliss, purchased her American Airlines ticket from her home
in Boise, Idaho. The Plaintiff entered into a contract with American Airlines after American
Airlines represented, advertised, and warranted that it offered flights that were safe, not
unreasonably dangerous, and in accordance with Federal Aviation Administration regulations.
American Airlines contracted and agreed to perform its contract for safe airline operations in a
workmanlike manner and contracted and agreed to keep its passengers safe from harm, including
harm caused by other passengers. American Airlines breached its contract to deliver Plaintiff,
an elderly and vulnerable adult, safely and without injury to Nashville, Tennessee. American
Airlines further breached its contract with the Plaintiff by failing to perform the contract, with
the Plaintiff, in a workmanlike manner, by among other things, serving alcohol to an inebriated
passenger, and by failing to protect its passengers.

6. On June 19, 2018, Plaintiff boarded American Airlines Flight 1290 in Los
Angeles, California, which was bound for Nashville, Tennessee. Asa fare paying passenger,
American Airlines owed her the highest degree of care.

7. On or about June 19, 2018, the crew, the captain, co-pilot, and flight attendants of
American Airlines Flight 1290 were in the course and scope of their employment with American
Airlines and American Airlines was responsible for the protection of its passengers, for the

incident in question, for serving alcohol to an intoxicated passenger, and for the safety of its
Case 4:20-cv-00391-Y Document1 Filed 04/27/20 Page 3o0f11 PagelD 3

passengers aboard Flight 1290. American Airlines is responsible for all of the acts and
omissions of the captain, co-pilot, crew members, and flight attendants, who were involved with
or responsible for the negligent operation of the flight, including but not limited to, the unlawful
attacks by one passenger on another and unlawfully serving alcohol to an intoxicated passenger,
pursuant to the laws of employer/employee, master/servant, and respondeat superior.

8. At all relevant times, American Airlines was a commercial air service owing its
passengers, including Plaintiff, the highest degree of care in protecting the fare paying
passengers on the aircraft in question. American Airlines, (through its flight attendants, agents,
employees, servants, and representatives), were negligent in the operation of the flight, in serving
an intoxicated passenger alcoholic beverages, and failing to protect a passenger, who was
assaulted by a fellow passenger on American Airlines Flight 1290 on June 19, 2018.

9. On June 19, 2018, the American Airlines flight flew from Los Angeles,
California, to Nashville, Tennessee, and before and during the flight, the flight attendants
unlawfully allowed one or more of the first-class passengers to bring alcoholic beverages back to
the passenger sitting in the window seat next to Plaintiff. Plaintiff was an elderly lady, who
was diabetic and had other significant medical problems. Plaintiff was lawfully sitting in the
middle seat next to the man, who identified himself as an Irish boxer, who wore heavy, bulky
boots. The Irish boxer (to whom the American Airlines flight attendants continued to serve
alcoholic beverages) became irritated, restless, and continually stomped on Plaintiffs foot,
causing severe injuries to her foot and causing her foot to swell, which subsequently required

significant medical treatment.
Case 4:20-cv-00391-Y Document1 Filed 04/27/20 Page4of11 PagelD4

10. American Airlines and its flight attendants violated Federal Aviation
Administration regulations prohibiting the service of alcohol to an intoxicated person pursuant to
F.A.R. 135.121 and therefore are negligently per se.

11. On the occasion in question the captain, the co-pilot, the crew, and the flight
attendants carelessly, negligently, and recklessly served an unruly, inebriated passenger, who
became irritated, restless, and caused injuries to the Plaintiff.

12. Plaintiff, after the aircraft landed, was treated at the emergency room in Summit,
Tennessee. Plaintiff was released, and the emergency room physician instructed her to follow-
up with her primary care physician in Boise, Idaho. Plaintiff returned to Boise, Idaho, and went
directly to St. Alphonsus Medical Center in Boise, Idaho for emergency care. Plaintiff was
hospitalized for several days in order to treat her medical condition, Plaintiff was subsequently
referred to a wound care clinic.

13. The Plaintiff, F. Evelyn Lalliss, sustained substantial injuries and damages as a
result of the negligence of American Airlines, and as a result thereof, the Plaintiff is entitled to
her actual damages including expenses incurred during this litigation.

WHEREFORE, PREMISES CONSIDERED, Plaintiff demands Judgment of and from
the Defendant, American Airlines, for her actual damages including expenses incurred during
this litigation; punitive damages in a sum sufficient to deter the Defendant, American Airlines,
from such reckless and oppressive conduct in the future; prejudgment interest; post judgment

interest; and all costs.
Case 4:20-cv-00391-Y Document1 Filed 04/27/20 Page5of11 PagelID5

COUNT II

14. _—_‘ Plaintiff adopts by reference and realleges each and every allegation of all
paragraphs, of all counts of the Complaint, the same as though specifically set out herein again.

15. On June 19, 2018, American Airlines was in the business of owning and operating
aircraft; flying those aircraft for purposes of transporting fare paying passengers from Los
Angeles, California to Nashville, Tennessee; and caring for passengers onboard its flights from
Los Angeles, California, to Nashville, Tennessee. On the occasion in question, American
Airlines Flight 1290 was not reasonably safe for its intended purposes and uses and was
unreasonably dangerous. Further, American Airlines was unsafe without warning to the users
and consumers onboard the aircraft on that date, including the Plaintiff.

16. American Airlines expressly and impliedly warranted to potential American
Airlines passengers that its flights to and from Nashville, Tennessee, would be for the purposes
and uses for which they were intended. American Airlines breached the express and implied
warranties, and as a result thereof, the Plaintiff suffered damages including expenses incurred
during this litigation.

17. Defendant, American Airlines is and was strictly liable in tort to the Plaintiff for
her actual damages including expenses incurred during this litigation.

WHEREFORE, PREMISES CONSIDERED, Plaintiff demands Judgment of and from
the Defendant, American Airlines, for her actual damages including expenses incurred during
this litigation; punitive damages in a sum sufficient to deter the Defendant, American Airlines,
from such reckless and oppressive conduct in the future; prejudgment interest; post judgment

interest; and all costs.
Case 4:20-cv-00391-Y Document1 Filed 04/27/20 Page6of11 PagelD 6

COUNT III

18. Plaintiff adopts by reference and realleges each and every allegation of ail
paragraphs of all counts of the Complaint the same as though specifically set out herein again.

19. American Airlines contracted with the Plaintiff to provide her with safe,
uneventful travel from Los Angeles, California, to Nashville, Tennessee, and to return her safely
to the Boise, Idaho airport. On the occasion in question, American Airlines breached its
contract and/or agreement with the Plaintiff, and American Airlines performed its duties in an
unworkmanlike and unsafe manner.

20. Plaintiff performed all the terms of the contract to be performed by her.

21. Asadirect and proximate result of the breach of contract by American Airlines,
Plaintiff incurred actual damages including expenses incurred during this litigation.

WHEREFORE, PREMISES CONSIDERED, Plaintiff demands Judgment of and from
the Defendant, American Airlines, for her actual damages including expenses incurred during
this litigation; punitive damages in a sum sufficient to deter the Defendant, American Airlines,
from such reckless and oppressive conduct in the future; prejudgment interest; post judgment
interest; and all costs.

AD DAMNUM

WHEREFORE, PREMISES CONSIDERED, Plaintiff demands Judgment of and from
the Defendant, American Airlines, for her actual damages including expenses incurred during
this litigation; punitive damages in a sum sufficient to deter the Defendant, American Airlines,
from such reckless and oppressive conduct in the future; prejudgment interest; post judgment

interest; and all costs.
Case 4:20-cv-00391-Y Document1 Filed 04/27/20 Page 7of11 PagelD 7

Respectfully submitted, this the o ip “day of April, 2020.

   
   

Pro Se Plaing Ef, 6 F ivelya L Lalliss

   
58-44 (Rev. 06/17) -TXNITEZOS20-cv-00391-Y OiMEeMOVERSHEREO Page 8of11 PagelD8

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local mules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of mitiating the civil docket sheet, (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS DEFENDANTS

F. Evelyn Lalliss American Airlines, Inc.

 

(b) County of Residence of First Listed Plaintiff Ada County, Idaho
(EXCEPT IN US. PLAINTIFF CASES}

County of Residence of First Listed Defendant _ Tarranty County
(IN US. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

 

 

 

 

 

 

   

 

 

 

    

 

   

 

 

    

 

 

(e) Attomeys (Firm Name, Address, and Telephone Number) Attorneys (if Known)
Pro Se
iI. BASIS OF JURISDICTION (Piece an “X" in One Box Only) WE. CITIZENSHIP OF PRINCIPAL PARTIUES @iace an “X” in One Box for Plaintiff
(For Diversity Cases Only} and One Box for Defendant}
1 US. Government $43 Federal Question PTE DEF PIE DEF
Plaintiff (U8. Government Not a Party) Citizen of This State G1 © 1 Incorporated or Principal Place 4 m4
of Business In This State
(2 U.S. Government 4 Diversity Citizen of Another State 2 ( 2 Incorporated and Principal Place o5 a5
Defendant (indicate Citizenship of Parties in ltem Ll) of Business In Another State
Citizen or Subject of a Oo 3 ¢ 3 Foreign Nation o6 6
Foreign Country
IV. NATURE OF SUIT (iace an “x” in Gne Box Only) Click here for: Nature of Suit Code Descriptions.
| Se ONT RACH Pe EE “TORTS (oo "FOREEITURE/ PENALTY U8 BANKRUPTCY OTHER STATUTES (0.
oF £10 Insurance PERSONAL INJURY PERSONAL INJURY [£3 625 Drug Related Seizure OF 422 Appeal 28 USC 158 CF 375 False Claims Act
120 Marine (K 316 Airplane © 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal (9 376 Qui Tam (31 USC
0) 130 Miller Act CF 345 Airplane Product Product Liabitity CF 696 Other 28 USC 157 3729 ay}
{9 140 Negotiable Instrument Liability 0) 367 Health Care/ (t 400 State Reapportionment
CF 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical cod iP RIG oC} 410 Antitrust
& Enforcement of Judgment] Slander Personal injury © 820 Copyrights CF 430 Banks and Banking
f £51 Medicare Act CE 330 Federal Employers’ Product Liability {1 830 Patent 1 450 Commerce
fF 152 Recovery of Defaulted Liability (F 368 Asbestos Personal 1 $35 Patent - Abbreviated O) 460 Deportation
Student Loans 0) 340 Marine Injury Product New Drug Application | 470 Racketeer influenced and
(Excludes Veterans) 07 345 Marine Product Liability _ (1 840 Frademark Corrupt Organizations
(3 153 Recovery of Overpayment Liability PERSONAL PROPERTY [0-0 ABOR jo Es LSEeCURITY 109 480 Consumer Credit
of Veteran’s Benefits C} 350 Motor Vehicle CF 370 Other Fraud () 710 Fair Labor Standards CF 861 HIA (1395ff} C} 490 Cable/Sat TV
OF 160 Stockholders’ Suits () 355 Motor Vehicle 371 Truth in Lending Act G 862 Black Lung (923) CF 850 Securities/Commodities/
190 Other Contract Product Liability 380 Other Personal Q 720 Labor/Management CF 863 DIWC/DIWW (405fg)) Exchange
CF 195 Contract Product Liability {C3 360 Other Personal Property Damage Relations C1 864 SSID Tithe XVI Ch 890 Other Statutory Actions
CF 196 Franchise Inj CF 385 Property Damage (3 740 Railway Labor Act CF 865 RSL (40H g)} OF 891 Agricultural Acts
(1 362 Personal Injury ~ Product Liability 7 751 Family and Medical (1 893 Environmental Matters
_ _ Medical Malpractice Leave Act : CO 895 Freedom of Information
Tl REAL PROPERTY <.|-: CIVIC RIGHTS ©. PRISONER PETITIONS 1) 790 Other Labor Litigation “FEDERAL TAX SUITS 22 Act
C} 210 Land Condemnation © 440 Other Civil Rights Habeas Corpus: CF 791 Employee Retirement O 870 Taxes (U.S. Plaintiff {F 896 Asbitration
CO 226 Foreclosure (1 447 Voting J 463 Alien Detainee Income Security Act or Defendant) CE $99 Administrative Procedure
G 230 Rent Lease & Ejectment (3 442 Employment @ 51d Motions to Vacate O 871 IRS~~Third Party Act/Review or Appeal of
CF 240 Torts to Land CF 443 Housing/ Sentence 26 USC 7609 Agency Decision
0) 245 Tort Product Liability Accommodations ( $30 General (1 930 Constitutionality of
C} 290 All Other Real Property (7 445 Amer. w/Disabilitics - | 7 535 Death Penalty EE EMIMIG RATION 2s State Statutes
Employment Other: [1 462 Naturalization Application
(1) 446 Amer, w/Disabilities - ] (0 540 Mandamus & Other | (9 465 Other Inunigration
Other O 550 Civil Rights Actions
0 448 Education CF 555 Prison Condition
CF 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Bax Only)

 

 

 

 

 

B10 Original 32 Removed from C33 Remanded from Ci 4 Reinstatedor CI 5 Transferred from © 6 Muitidistrct 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specif) Transfer Direct File

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversify):

F.ALR, 135,121
Vi. CAUSE OF ACTION Brief description of cause:

Plaintiff was injured on Defendant's airplane by an over intoxicated passenger
VIL. REQUESTED IN [ CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

COMPLAENT: UNDER RULE 23, F.R-Cv.P. JURY DEMAND: {Yes (No
VI. RELATED CASE(S)
(See instructions}.
JUDGE DOCKET NUMBER

 

 

 

 

APPLYING IFP

Se!

MAG. JUDGE
Case 4:20-cv-00391-Y Document1 Filed 04/27/20 Page9of11 PagelID9

AO 440 (Rev. 12/09) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
Northern District of Texas
F. Evelyn Lalliss )
Plaintiff &, Qo 0 CV - ‘3 9 q “ Y
v. ) Civil Action No.
American Airlines, Inc.
)

Defendant

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) American Airlines, Inc.
CT Corporation System
350 North St. Paul Street
Dallas, Texas 7521

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: F. Evelyn Lalliss

7022 W. Rosewood Drive
Boise, idaho 83709

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk
Case 4:20-cv-00391-Y Document1 Filed 04/27/20 Page10o0f11 PagelD 10
AO 440 (Rev. 12/09} Summons in a Civil Action (Page 2)

Crvil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed, R. Civ. P. 4)

This summons for (name of individual and title, if any)

 

was received by me on (date)

 

CF I personally served the summons on the individual at (place)

 

on (date) ; or

 

Ci I left the summons at the individual’s residence or usual place of abode with (name)

 

 

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

 

Ol Lserved the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

 

 

On (date) ; or
CF [returned the summons unexecuted because ; or
Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

{ declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
i

Case 4:20

04

1]\ PagelD 11

“7
Me

Nel?

A

«

‘

-cv-00391-Y Documenti Filed 04/27/20 Page 1%

re

 

$3.902
US POSTAGE
FIRST-CLASS

 

07 1V04330154

83709
BOZGSS7A7

 

hon. Kaen Matcheit Check, Ch Court
Ck tle ke - JDoMison 4
j MM Sey jie Cure OAS
Ber Wisk ioe Grower Keer

Gee Udon TERS TOR

i habe

beliyetypatayar bed ste Pn

 
